Citation Nr: 1825981	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  09-11 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) of the thoracolumbar spine.

3.  Propriety of the assignment of a separate rating for left lower extremity (LLE) radiculopathy, evaluated as 10 percent disabling as of September 30, 2009.

4.  Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected DDD of the thoracolumbar spine prior to December 20, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran served on active duty September 2005 to October 2006, with additional service in the Navy Reserve from February 2001 to October 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the Veteran testified before a Decision Review Officer (DRO) and, in June 2016, he and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings have been associated with the record.  In September 2016, the Board remanded the case, which, at that time, also included a claim for service connection for a skin rash of the right forearm, for additional development.  

While on remand, an August 2017 rating decision granted service connection for a skin rash of the right forearm, and, as the full benefit sought on appeal has been awarded with regard to such issue, it is no longer before the Board.  

The Board notes that, during the course of the appeal, the Veteran was awarded a separate 10 percent rating for LLE radiculopathy, effective September 30, 2009.  While the Veteran did not enter a notice of disagreement as to the assigned rating or effective date for such disability, it is part and parcel of his claim for a higher initial rating for his DDD of the thoracolumbar spine and, thus, has been included on the title page of this decision.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula for Disease and Injuries of the Spine (General Rating Formula), Note (1).

Lastly, the Veteran's vocational rehabilitation and education (VR&E) file was associated with the record after the issuance of the August 2017 supplemental statement of the case; however, his representative waived Agency of Original Jurisdiction (AOJ) consideration in an April 2018 statement.  38 C.F.R. 
§ 20.1304(c) (2017).  Therefore, the Board may properly consider such newly received evidence.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that the Veteran's stomach disorder, diagnosed as gastroesophageal reflux disease (GERD), pre-existed his entrance to active duty, and did not permanently increase in severity beyond the natural progression during service.  

2.  For the entire appeal period, the Veteran's DDD of the thoracolumbar spine was manifested by forward flexion greater than 30 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without ankylosis, intervertebral disc syndrome (IVDS) with incapacitating episodes, or associated objective neurological abnormalities other than right lower extremity (RLE) and LLE radiculopathy as of February 17, 2016, and September 30, 2009, respectively.   

3.  Resolving all doubt in favor of the Veteran, as of February 17, 2016, but no earlier, his DDD of the thoracolumbar spine was manifested by RLE radiculopathy, which resulted in no more than mild incomplete paralysis of the sciatic nerve.

4.  As of September 30, 2009, but no earlier, the Veteran's LLE radiculopathy  resulted in no more than mild incomplete paralysis of the sciatic nerve.

5.  Resolving all doubt in favor of the Veteran, as of February 17, 2016, but no earlier, his DDD of the thoracolumbar spine was manifested by RLE radiculopathy, which resulted in no more than mild incomplete paralysis of the femoral nerve.

6.  Resolving all doubt in favor of the Veteran, as of February 17, 2016, but no earlier, his DDD of the thoracolumbar spine was manifested by RLE radiculopathy, which resulted in no more than mild incomplete paralysis of the femoral nerve.

7.  The Veteran's service-connected DDD of the thoracolumbar spine did not render him unable to secure or follow a substantially gainful occupation prior to December 20, 2010.


CONCLUSIONS OF LAW

1.  The criteria for a service connection for a stomach disorder have not been met.  38 U.S.C. §§ 1110, 1111, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2017).

2.  The criteria for an initial rating in excess of 20 percent for DDD of the thoracolumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012), 38 C.F.R. §§ 4.1, 4.2., 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2017).

3.  As of February 17, 2016, but no earlier, the criteria for a separate 10 percent rating, but no higher, for RLE radiculopathy affecting the sciatic nerve have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2., 4.3, 4.7, 4.124a, DC 8520 (2017).

4.  The assignment of a separate rating for LLE radiculopathy affecting the sciatic nerve, evaluated as 10 percent disabling as of September 30, 2009, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DC 8520 (2017).

5.  As of February 17, 2016, but no earlier, the criteria for a separate 10 percent rating, but no higher, for RLE radiculopathy affecting the femoral nerve have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2., 4.3, 4.7, 4.124a, DC 8526 (2017).

6.  As of February 17, 2016, but no earlier, the criteria for a separate 10 percent rating, but no higher, for LLE radiculopathy affecting the femoral nerve have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2., 4.3, 4.7, 4.124a, DC 8526 (2017).

7.  The criteria for a TDIU due to service-connected DDD of the thoracolumbar spine prior to December 20, 2010, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When an issue is raised as to whether the disorder claimed by the veteran pre-existed service, the governing law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), it was clarified that the presumption applies when a veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders." 38 U.S.C. § 1111. Plainly, the statute requires that there be an examination prior to entry into the period of service on which the claim is based.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991)).  Only such conditions as are recorded in examination reports are considered as noted.  38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

Therefore, where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the veteran's entrance examination report, this presumption of soundness operates to shield the veteran from any finding that the unnoted disease or injury preexisted service.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012); Bagby, 1 Vet. App. at 227; see also 38 C.F.R. 
§ 3.304(b) ("[o]nly such conditions as are recorded in examination reports are considered as noted."). 

As noted, this presumption is only rebutted where the evidence clearly and unmistakably shows that the veteran's disability (1) existed before acceptance and enrollment into service and (2) was not aggravated by service.  See Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  The two parts of this rebuttal standard are referred to as the "preexistence prong" and the "aggravation prong."  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Id.; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). In this regard, the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. 
§ 3.306(a).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the instant case, a February 2005 VA treatment record dated prior to the Veteran's active duty period indicated no stomach problem.  Thereafter, he entered active duty on September 18, 2005.  Several days after the Veteran's active duty period began, he was hospitalized for a stomach condition.  He contends that he underwent an upper gastrointestinal (GI) endoscopy and was diagnosed with esophagitis grade 3, gastrointestinal ulcers, hiatal hernia, and gastritis with sporadic erosions.  As such, he contends that service connection for a stomach disorder is warranted.

As an initial matter, the Board observes that the record, to include post-service treatment records and June 2017 VA examination report, reflects that the Veteran has a current diagnosis of GERD during the pendency of his claim.  Thus, the remaining question is whether such stomach disorder is related to his military service.  

In this regard, the Veteran underwent a VA examination in December 2007.  At such time, the examiner indicated that the Veteran was diagnosed with acid reflux and he experienced pain and a burning sensation in his throat while lying down.  He noted the Veteran was medicated for his stomach for 3 to 4 months in service.  However, upon examination, the Veteran claimed he had no further symptoms of pain or any burning sensation in his throat and no other symptoms were noted by the examiner.  As such, only a history of stomach problems was diagnosed and no etiological opinion was provided.

However, at the June 2016 hearing, the Veteran's spouse indicated that the in-service hospitalization for a stomach disorder was the initial incident where he experienced stomach issues and the condition escalated from that time.  The Veteran noted he still experiences symptoms, including regurgitation.  Therefore, the Board found that a remand was necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his stomach disorder.

In this regard, the Veteran was afforded another VA examination in June 2017.  At such time, the Veteran was noted to have a diagnosis of GERD.  As to the etiology of such disorder, the examiner opined that it was at least as likely as not that such was caused by his military service.  In support thereof, the examiner noted that there was no evidence in the medical record that the Veteran had pre-existing GERD.  She further noted that the enlistment medial history and examination did not document a previous existing GI condition or complaints.  The examiner also observed that there was evidence that the Veteran suffered complaints compatible with a diagnosis of GERD during service.  However, the June 2017 opinion was inadequate for adjudication purposes as the examiner failed to initially address whether the Veteran's stomach disorder clearly and mistakenly existed prior to service and was not aggravated therein. 

Accordingly, an addendum opinion was obtained in July 2017.  At such time, the VA examiner reviewed all of the records, including the Veteran's STRs, post-service treatment records, and prior diagnostic testing, and opined that there was clear and unmistakable evidence that the Veteran's stomach disorder, diagnosed as GERD, pre-existed service and was not aggravated beyond its natural progression by an in-service event, injury, or illness.  In regard to her determination that GED pre-existed service, she noted that on September 20, 2005, the Veteran presented with vomiting that was initially productive of clear gastric contents, then was followed by blood and clots.  He was diagnosed with Mallory -Weiss Syndrome.  The examiner referenced the September 20, 2005, esophagogastroduodenoscopy (EGD), which showed grade 3 esophagitis and circumferential ulcerations of the gastroesophageal (GE) junction, which with biopsy showed mild hyperemia and inflammation.  The EDG also showed gastritis with sporadic erosions and specks of old blood clots as well as a small hiatal hernia.  The examiner explained that the findings most likely represented a chronic GERD condition that, despite the lack of symptoms, was present before the Veteran's entrance into the service.  Moreover, the examiner stated that there was evidence on the EGD that the Veteran had a reflux esophagitis prior to the acute event.  

In support of the examiner's position that there was clear and unmistakable evidence that the Veteran's pre-existing stomach disorder was not aggravated during service, she stated that Mallory-Weiss Syndrome is an acute condition in which forceful vomiting and retching causes a tear of the mucosa of the GE junction and it is not a chronic condition and can occur suddenly in an otherwise healthy individual.  Although there was evidence the Veteran had reflux esophagitis prior to this acute event, she concluded that the esophagitis was not caused by the Mallory-Weiss tear and was not necessarily aggravated by the tear.  She also concluded that the Mallory-Weiss tear is an acute event that is not a natural progression of GERD, nor did the acute tear cause aggravation of the GERD beyond its natural progression. 

The Board places great probative weight on the July 2017 VA examiner's opinion that there was clear and unmistakable evidence that the Veteran's stomach disorder, diagnosed as GERD, existed prior to service and was not aggravated therein.  Moreover, the opinion considered all of the pertinent evidence of record, to include the statements of the Veteran and his spouse; provided a complete rationale, relying on and citing to the records reviewed; and included clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Importantly, there is no medical opinion of record to the contrary.

To the extent that the Veteran believes that his stomach disorder is related to his service, as a lay person, he has not shown that he has specialized training sufficient to render such a medical opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a stomach disorder is a matter not capable of lay observation, and requires medical expertise to determine.  Specifically, the question of causation of a stomach disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his stomach disorder is not competent evidence and, consequently, is afforded no probative weight.

Based on the foregoing, the Board finds that the probative evidence reflects that the presumption of soundness as to GERD has been rebutted and such disorder was not aggravated by the Veteran's military service.  Therefore, service connection for a stomach disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

III.  Initial Rating Claims

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. §  4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage, infection in parts of the system, functional loss, weakness or pain, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Notably, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011), quoting 38 C.F.R. § 4.40.  

With respect to joints, inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, even in the absence of arthritis.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  In this regard, 38 C.F.R. § 4.59 requires that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Correia v. McDonald, 28 Vet. App. 158 (2016).   

In the instant case, the record reflects that the Veteran's DDD of the thoracolumbar spine was examined by VA in December 2007, February 2016, March 2016, and June 2017.  Upon a review of the VA examination reports, the Board notes that there was evidence of pain on weight bearing during the June 2017 examination and, as there is no opposite undamaged joint, testing in such regard is not possible.  Further, while such examination does reflect pain on passive range of motion testing, the evidence does not suggest, and the Veteran has not argued, that his range of back motion would be further limited in such capacity.  In fact, as a general matter of course, active range of motion testing usually results in further limitation than passive range of motion testing.  See Massie v. Shinseki, 25 Vet.App. 123, 131 (2011); Robinson, supra; Scott, supra.  Moreover, the VA examinations of record adequately address the functional impairment as a result of the Veteran's reported flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Further, 38 C.F.R. § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346 (2016). 

The Veteran's DDD of the thoracolumbar spine has been rated pursuant to DC 5243 (IVDS) which is evaluated under either the General Rating Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  

Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

As noted above, IVDS may be evaluated under either the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

DDD of the Thoracolumbar Spine

The Board finds that an initial rating in excess of 20 percent for the Veteran's DDD of the lumbar spine is not warranted.  In this regard, a 40 percent  rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Indeed, the objective medical evidence of record shows that the Veteran's lumbar flexion was limited, at most, to 85 degrees, and there is no evidence of ankylosis of the spine.  See December 2007, March 2016, and June 2017 VA examination reports.  Additionally, the Veteran endorsed flare-ups during a December 2007 examination and at the February 2016 VA examination that caused him difficulty with lifting, bending, lying in bed, and standing for short periods of time.  In this regard, the Board finds that such physical limitations are contemplated by the currently assigned 20 percent rating as ratings for disabilities of the musculoskeletal system are assigned based on the inability to perform the normal working movements of the body, which necessarily includes physical activity.  38 C.F.R. § 4.40.  Moreover, the Board notes that the Veteran denied experiencing flare-ups at the June 2017 examination.

Additionally, the Board observes that there was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the back during the February 2016 and June 2017 examinations.  There was also pain with weight bearing.  See June 2017 examination report.  However, the Veteran did not have additional loss in range of motion after repeat testing during either the March 2016 or June 2017 examinations.  Additionally, the March 2016 examiner was unable to say without resorting to mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups, or repeated use over a period of time in terms of the degrees of additional range of motion loss due to pain on use or during flare-ups because there was insufficient medical evidence to make the assessment.  Moreover, the June 2017 examiner explained that the Veteran could not describe in his pain, weakness, fatigability or incoordination in terms of range of motion and she could not report the extent of limitation of motion after prolonged use because she did not examine the Veteran under those conditions.  Sharp v. Shulkin, 29 Vet. App. 26 (2017); Jones v. Shinseki, 23 Vet. App. 382 (2010). 

Ultimately, the Board finds that, to the extent that the Veteran experiences flare-ups, the additional limitations are contemplated in his currently assigned 20 percent rating.  The evidence does not show that additional loss during flare-ups or after repetitive testing would more nearly approximate the criteria for a 40 percent rating.  Indeed, the Veteran would need to lose an additional 60 degrees of forward flexion to warrant a 40 percent rating.  Therefore, the Board finds that functional limitations do not result in functional loss more nearly approximating flexion limited to 30 degrees or less or favorable ankylosis of the entire spine.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to an initial rating in excess of 20 percent under the General Rating Formula.

Notably, in the June 2016 Board hearing, the Veteran's representative argued that the Veteran's DDD thoracolumbar spine should be assigned a rating in excess of 20 percent pursuant to the IVDS Formula given the frequency of his incapacitating episodes.  Under the IVDS Formula, a 40 percent evaluation is warranted when there are incapacitating episodes (periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

In this regard, the June 2017 VA examiner reviewed the records and noted that the Veteran complained of low and mid back pain in October 2007, which kept him from doing chores, and flare-ups that lasted 3 days, which he treated by laying on his couch.  Additionally, in January, February, and April 2008, he complained of low back pain treated with epidural steroid injections.  Moreover, a January 2008 VA treatment note stated that he had epidural in lower back 1 year ago with 2.5 months of relief.  However, he continued to work in construction and did not state that there was incapacitation.  In April 2010, the Veteran was treated for back pain and it was noted that he received an epidural injection in November 2009 with good relief for months and he wanted another injection.  In February 2014, the Veteran enrolled in the Caregiver Program due to his mental health condition rather than his back disability.  In December 2014, the Veteran reported that his back pain was so severe that he had to lie down for 1 to 2 weeks to decrease the pain.  In November 2015, the Veteran went on a camping trip with his spouse and, in March 2016, he stated that he planned to go on another camping trip in the mountains.  However, at February 2016 VA examination, he reported that he was often bedridden because of his severe back pain.  He also stated that he underwent a spinal fusion in May 2012, but he continued to have severe back pain.  

Thus, not only is there no evidence of physician prescribed bedrest, as is required under the rating criteria, contemporaneous medical records suggest that the Veteran himself does not confine himself to a bed for rest.  Indeed, the first mention of the Veteran confining himself to a bed was in the Veteran's December 2014 VA treatment records.  Furthermore, as noted, under the rating criteria, an incapacitating episode is defined as physician prescribed bed rest and treatment by a physician.  By the Veteran's own reports, he was not treated by a physician during his alleged periods of self-prescribed bed rest.  Ultimately, as there is no evidence on file showing incapacitating episodes of disc disease requiring bed rest prescribed by a physician and treatment by a physician having a total duration of at least four weeks during the past 12 months, a higher rating under the IVDS Formula is not warranted.

Associated Objective Neurologic Abnormalities

While the Veteran has been awarded a separate rating for LLE radiculopathy and the Board is granting a separate rating for RLE radiculopathy, both of which will be addressed below, the Board finds that his back disability does not result in any additional associated objective neurologic abnormalities, to include erectile dysfunction (ED), or bladder or bowel incontinence.  In this regard, the Veteran had complaints of urinary frequency, urgency, and urge incontinence, which existed since 2010.  See June 2016 VA treatment record.  In a November 2011 VA treatment note, the Veteran denied problems with bowel movement or urination.  He also denied bowel incontinence in February 2016.  In June 2016, an urologist diagnosed the Veteran with benign prostatic hyperplasia (BPH) with lower urinary tract symptoms (LUTS).  Therefore, the June 2017 VA examiner concluded that there was no neurology or neurosurgery evaluation to suggest that the Veteran's urinary symptoms were due to his degenerative lumbar spine condition.  Moreover, in her July 2017 addendum opinion, she concluded that the Veteran's records do not document evaluation or treatment for bowel incontinence and there was no current or past complaint of saddle anesthesia and no radiological studies demonstrating Cauda Equina Syndrome.

Regarding erectile dysfunction, the Veteran denied problems with intercourse.  See June 2016 VA treatment record.   Moreover, the July 2017 VA examiner noted that the Veteran was found to have hypogonadism and was treated with testosterone.  He was also treated with sildenafil with improvement. Moreover, she concluded that the Veteran had not been diagnosed with Cauda Equina Syndrome.  Therefore, absent evidence of objective neurologic abnormalities of bladder or bowel incontinence or ED associated with the Veteran's back disability, the Board finds that separate ratings for such conditions are not warranted.

As noted, the Veteran's back disability involves lumbar radiculopathy of the bilateral lower extremities.  In this regard, a separate 10 percent rating for LLE radiculopathy was previously assigned, effective September 30, 2009, pursuant to DC 8521 and the Board has herein assigned a 10 percent rating for RLE radiculopathy pursuant to DC 8520, effective February 17, 2016.  

DC 8520 addresses the sciatic nerve, which provides for a 10 percent rating where there is mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy.  A 80 percent rating is assigned where there is complete paralysis where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

DC 8521 addresses the external popliteal nerve (common peroneal).  Such provides for a 10 percent rating where there is mild complete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is for application where there is severe incomplete paralysis.  A 40 percent rating is assigned where there is complete paralysis with foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

As both the sciatic and external popliteal nerves are part of the sciatic nerve branch and affect the same general functions, it is pyramiding to assign separate ratings for such disabilities.  38 C.F.R. § 4.14; Esteban, supra; M21-1, II.iv.4.N.4.e.  Furthermore, as the medical evidence demonstrates that the Veteran's sciatic nerve, rather than his external popliteal nerve, is affected on his left side, the Board finds that it is appropriate to rate his LLE radiculopathy under DC 8520 instead of DC 8521.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained). 

As will be discussed further herein, in addition to the sciatic nerve, the record reflects that the Veteran's back disability also results in radiculopathy affecting the femoral nerve.  In this regard, DC 8526 pertains to the evaluation of the anterior crural nerve (femoral).  Such provides for a 10 percent rating where there is mild complete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 30 percent rating is for application where there is severe incomplete paralysis.  A 40 percent rating is assigned where there is complete paralysis with paralysis of quadriceps extensor muscles.  

As the sciatic and femoral nerves are part of different nerve branches and affect the different general functions, it is not pyramiding to assign separate ratings for such disabilities.  38 C.F.R. § 4.14; Esteban, supra; M21-1, II.iv.4.N.4.e.  

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

The Board finds that the evidence of record demonstrates that the Veteran had mild LLE radiculopathy affecting the sciatic nerve as of September 30, 2009, the date such separate rating has been awarded, and affecting the femoral nerve as of a February 17, 2016, VA examination and mild RLE radiculopathy affecting his sciatic and femoral nerves as of the February 17, 2016, VA examination.  Such disabilities warrant no more than 10 percent ratings as the Veteran's symptoms were manifested by no more than mild sensory and functional impairment, which more nearly approximates a mild disability of the sciatic and femoral nerves.  In this regard, prior to the effective dates, the evidence shows complaints of pain radiating from the Veteran's lower back down to both extremities; however, such complaints are contemplated in the 20 percent rating assigned under the General Rating Formula.  See 2009 DRO hearing transcript and April 2010 VA treatment record.  However, during a November 2010 VA examination, the Veteran reported pain occurring in his left leg and numbness in his left foot.  The examiner noted that at L5-S1, a mild diffuse disc bulge failed to cause an acquired canal stenosis and mild neural foraminal stenosis was seen on the left side.  Therefore, the examiner diagnosed the Veteran with radiculopathy of the LLE.  However, the 2010 VA examiner did not endorse the presence of RLE radiculopathy.  Similarly, a March 2011 VA examination revealed occasional left leg sciatic pain.

However, the Veteran was afforded a VA examination on February 17, 2016.  The examiner concluded that the Veteran had mild RLE and LLE radiculopathy related to his service-connected back disability that affected the sciatic and femoral nerves bilaterally.  In this regard, the evidence shows that the Veteran's strength was largely normal as was his sensation to touch for both extremities.  See February and March 2016 VA examination reports (normal strength and sensation to touch).  Moreover, the Veteran stated that he underwent spinal fusion in either May 2012 or May 2014 and it improved his radiculopathy.  See June 2016 Board hearing transcript and February 2016 VA examination report.  Additionally, the June 2017 VA examiner did not even endorse the presence of LLE or RLE radiculopathy.  

Therefore, the Board finds that the evidence of record demonstrates that the Veteran had mild LLE radiculopathy affecting the sciatic nerve as of September 30, 2009, and affecting the femoral nerve as of February 17, 2016, and mild RLE radiculopathy affecting the sciatic and femoral nerves as of February 17, 2016.  Consequently, separate 10 percent ratings for such radiculopathy as of the aforementioned effective dates are warranted. 

Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his back symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's back, acknowledged his reported symptoms, and described the manifestations of such disability in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board has considered whether staged ratings under Fenderson, supra, are warranted, however, the Board finds that his symptomatology has been stable throughout the period on appeal.  Therefore, assigning staged ratings is not warranted.  Further, neither the Veteran nor his representatives have raised any other issues, nor have any other issues been reasonably raised by the record, with regard to such claim.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

III.  TDIU Claim

The Veteran contends that prior to December 20, 2010, he was unable to maintain substantially gainful employment due to his service-connected DDD of the thoracolumbar spine.  

The Board notes that entitlement to a TDIU was denied in an August 2017 rating decision that was not appealed.  However, as the Veteran contends that his unemployability is due to his service-connected back disability, the period on appeal stems from his October 23, 2006, date of service connection until December 20, 2010, when he was awarded special monthly compensation at the housebound rate.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  If a veteran does not meet the schedular criteria outlined above but he or she is unemployable by reason of his or her service-connected disabilities, rating boards should submit the claim to the Director, Compensation Service, for extra-schedular consideration. The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). The Board is required to obtain the Director's decision before it may award an extra-schedular TDIU. Wages v. McDonald, 27 Vet. App. 233, 236 (2015).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability rating. 38 C.F.R. § 4.19. There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances." Rice, 22 Vet. App. at 452. Therefore, when adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history. Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Upon review of the evidence, the Board finds that the Veteran's service-connected back disability did not render him unable to secure or follow a substantially gainful occupation prior to December 20, 2010. 

Pursuant to the September 2016 remand, in March 2017 the AOJ requested that the Veteran complete and return an Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  The Veteran did not respond to the request for additional information concerning his claim for TDIU.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Nevertheless, the Board has attempted to piece together his employment history through various statements made since his separation from service.  

Turning to his educational and work experience, the evidence of record indicates that the Veteran completed one year of college.  See August 2017 VR&E Application.  In the September 2009 DRO hearing, he testified that he worked in construction doing mainly handyman duties and supervising others.  According to the June 2016 Board hearing transcript, the Veteran testified that from 2006 to 2010 he did not work because there was no work and his back disability would have prohibited him from performing construction type of work on a full-time basis.  The Board observes that, while the Veteran may have difficulties working due to his back disability, his VA treatment records and Social Security Administration (SSA) records indicate that his mental health conditions severely impacted his unemployability.  In this regard, there is evidence that the Veteran was awarded SSA disability benefits primarily due to a primary disability of organic mental disorders and a secondary disability of affective (mood) disorders as of December 2009.  However, the Veteran was service-connected with a 100 percent rating for PTSD on June 18, 2010.

In a December 2007 VA treatment note, the Veteran reported that he continued to work as a construction manager, but had difficulty bending and leaning over to do his job.  He stated that the most he could do was light physical work about 8 to 16 hour a week.  The Veteran submitted an application for vocational rehabilitation in October 2009.  He stated that he was in construction, but he injured his back and knees; therefore, he could not perform manual labor.  The Veteran wanted to be tested and retrained for a job that he was fit for.  However, in May 2011, he was discontinued from the program because he stated that he could not afford to drive to Chico from Flournoy to participate in a work evaluation to determine feasibility.  He indicated that his PTSD, TBI, and back pain were so severe that he did not think he could return to work.  During a November 2010 VA examination, the Veteran reported that he was unemployed due to mental health problems and his back pain.  The November 2010 VA examiner opined that the Veteran would not be able to work as a handy man.  

Notably, the question of employability is ultimately a legal one, not a medical one.  While the 2010 VA examiner did note that the Veteran's service-connected back disability could impact his employability, she did not opine that such disability would prevent employment.  Moreover, the fact that the Veteran was no longer able to maintain his last employment as a construction worker or handyman did not establish that he is unemployable.  See Van Hoose, 4 Vet App at 363.  The evidence, as described and discussed above, clearly shows that the Veteran was able to maintain some level of physical activity and has training and expertise that could be valuable in the workforce, to include in a sedentary capacity.  

Based on the foregoing, the Board finds that the Veteran's service-connected back disability did not render him unable to secure and follow a substantially gainful occupation prior to December 20, 2010.  In this regard, while he did have some limitations associated with such disability, it alone was not of sufficient severity to produce unemployability.  For instance, there is no evidence to suggest that the Veteran could not work in a position that allowed him to regularly change his physical position or even work at a desk or that the inability to lift, bend, or stand for short periods of time would be a bar to employment.

In sum, the evidence of record indicates that the Veteran's back disability alone was not of sufficient severity to produce unemployability prior to December 20, 2010.  As such, TDIU due to service-connected DDD of the thoracolumbar spine prior to December 20, 2010, is not warranted.  See 38 C.F.R. § 4.16(a).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for a stomach disorder is denied.

An initial rating in excess of 20 percent for DDD of the thoracolumbar spine is denied.

As of February 17, 2016, but no earlier, a separate 10 percent rating, but no higher, for RLE radiculopathy affecting the sciatic nerve is granted, subject to the laws and regulations governing the payment of monetary awards.

The assignment of a separate rating for LLE radiculopathy affecting the sciatic nerve, evaluated as 10 percent disabling as of September 30, 2009, was proper; the appeal is denied. 

As of February 17, 2016, but no earlier, a separate 10 percent rating, but no higher, for RLE radiculopathy affecting the femoral nerve is granted, subject to the laws and regulations governing the payment of monetary awards.

As of February 17, 2016, but no earlier, a separate 10 percent rating, but no higher, for LLE radiculopathy affecting the femoral nerve is granted, subject to the laws and regulations governing the payment of monetary awards.

A TDIU due to service-connected DDD of the thoracolumbar spine prior to December 20, 2010, is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


